UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2011 Average annual total returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge (POP) with maximum sales charge (POP) yield (%) as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-11 Class A –2.34 2.44 3.61 –2.34 12.81 42.62 4.11 Class B –3.45 2.18 3.40 –3.45 11.37 39.65 3.46 Class C 0.46 2.52 3.22 0.46 13.24 37.23 3.46 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial Highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Net/Gross (%) 0.87 1.72 1.72 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 California Tax-Free Income Fund | Annual report Class B Class C Start date 5-31-01 5-31-01 NAV $13,965 $13,723 POP $13,965 $13,723 Index $16,324 $16,324 The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Annual report | California Tax-Free Income Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management (formerly MFC Global Investment Management (U.S.), LLC) 1 The 12-month period ended May 31, 2011, was a volatile one for the municipal bond market, but municipal bonds nonetheless posted positive results. Most of the volatility occurred in late 2010 and early 2011 amid a supply and demand imbalance — supply surged as municipalities rushed to issue bonds under the expiring Build America Bonds program, while demand evaporated as investors expressed renewed concerns about municipal credit quality. California’s newly elected governor proposed a budget for the 2012 fiscal year that employs a combination of spending cuts and tax increases to close the remaining budget gap, but conflicts with the legislature and local governments over controversial elements of the plan remain unresolved. On the positive side, state tax collections have been exceeding expectations, thanks in part to the improving economic environment over the last nine months of the period. For the year ended May 31, 2011, John Hancock California Tax-Free Income Fund’s Class A shares posted a total return of 2.29% at net asset value. By comparison, Morningstar, Inc.’s muni California long fund category produced an average return of 1.32%, while the Fund’s benchmark, the Barclays Capital Municipal Bond Index, returned 3.18%. The benchmark index represents a broad measure of the municipal bond market, so state-specific municipal bond funds will not always reflect all the movement in the broader index and therefore their performance will not always align with the benchmark. The Fund’s outperformance of its Morningstar peer group average was driven in part by its greater interest-rate sensitivity and exposure to lower-rated municipal securities. Another positive factor was the Fund’s higher weighting in state general obligation and appropriation bonds, which outperformed for the 12-month period amid limited new supply. Individual credit selection also contributed favorably to Fund performance during the period. For example, the Fund’s focus on well-seasoned redevelopment and special tax bonds delivered high yields and more stable returns as pre-2003 assessment levels provided greater safety margins in the face of declining real estate values. On the flip side, higher coupon bonds with calls or maturities inside of one year lagged the market in the period and detracted from Fund results. As these bonds approached payoff, their prices declined as premiums amortized down to the final payoff price. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The Fund is non-diversified, which generally means that it may invest a greater percentage of its total assets in the securities of fewer issuers than a diversified fund. As a result, credit, market and other risks associated with the Fund’s investment strategies or techniques may be more pronounced for the Fund than for funds that are diversified. The major risk factors in this Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. Investments focused on one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 1 Manulife Asset Management (US) LLC is doing business as John Hancock Asset Management. 8 California Tax-Free Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2010 with the same investment held until May 31, 2011. Account value Ending value Expenses paid during on 12-1-10 on 5-31-11 period ended 5-31-11 1 Class A $1,000.00 $1,012.80 $4.32 Class B 1,000.00 1,008.50 8.56 Class C 1,000.00 1,008.50 8.56 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | California Tax-Free Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2010, with the same investment held until May 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-10 on 5-31-11 period ended 5-31-11 1 Class A $1,000.00 $1,020.60 $4.33 Class B 1,000.00 1,016.40 8.60 Class C 1,000.00 1,016.40 8.60 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.86%, 1.71% and 1.71% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 California Tax-Free Income Fund | Annual report Portfolio summary Top 10 Holdings (27.7% of Net Assets on 5-31-11) 1 Santa Ana Financing Authority, 7-1-24, 6.250% 4.3% Golden State Tobacco Securitization Corp., 6-1-35, 5.000% 3.5% San Bernardino County, 8-1-17, 5.500% 3.3% New Haven Unified School District, 8-1-22, Zero 3.0% Commonwealth of Puerto Rico, 7-1-15, 6.500% 2.7% State of California, 4-1-29, 4.750% 2.4% State of California, 4-1-33, 6.500% 2.2% Inglewood Unified School District, 10-15-26, 5.250% 2.1% California State Public Works Board, 6-1-18, 5.500% 2.1% California State Public Works Board, 12-1-19, 5.000% 2.1% Sector Composition General Obligation Bonds 18% Water & Sewer 3% Revenue Bonds Housing 1% Facilities 20% Utilities 1% Transportation 11% Pollution 1% Tobacco 11% Other Revenue 18% Education 7% Short-Term Investments & Other 2% Health Care 7% Quality Composition AAA 14% AA 16% A 21% BBB 37% BB 10% Short-Term Investments & Other 2% 1 As a percentage of net assets on 5-31-11. Cash and cash equivalents not included in Top 10 Holdings. 2 As a percentage of net assets on 5-31-11. 3 Investments focused on one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moody’s Investor Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 5-31-11 and do not reflect subsequent downgrades, if any. Annual report | California Tax-Free Income Fund 11 Fund’s investments As of 5-31-11 Maturity Rate (%) date Par value Value Municipal Bonds 97.93% (Cost $249,203,171) California 89.85% ABAG Finance Authority for Nonprofit Corps. Institute on Aging (D) 5.650 08-15-38 $1,000,000 944,310 ABAG Finance Authority for Nonprofit Corps. Sharp Healthcare 6.250 08-01-39 1,000,000 1,014,556 Anaheim Certificates of Participation Convention Center (D)(P) 11.468 07-16-23 2,000,000 2,015,520 Anaheim Public Financing Authority Public Improvement Project, Series C (D) Zero 09-01-18 3,000,000 2,132,010 Antioch Public Financing Authority, Series B 5.850 09-02-15 1,130,000 1,134,870 Belmont Community Facilities Library Project, Series A (D) 5.750 08-01-24 1,000,000 1,101,010 California County Tobacco Securitization Agency Fresno County Funding Corp. 6.000 06-01-35 1,765,000 1,375,465 California County Tobacco Securitization Agency Kern County Corp., Series A 6.125 06-01-43 5,000,000 3,826,950 California County Tobacco Securitization Agency Public Improvements 5.250 06-01-21 5,000,000 4,484,450 California County Tobacco Securitization Agency Stanislaus Funding, Series A 5.500 06-01-33 915,000 754,994 California Educational Facilities Authority College and University Financing Project 5.000 02-01-26 4,525,000 3,699,414 California Educational Facilities Authority Woodbury University 5.000 01-01-25 1,800,000 1,589,922 California Educational Facilities Authority Woodbury University 5.000 01-01-30 2,000,000 1,671,360 California Health Facilities Financing Kaiser Permanente, Series A 5.250 04-01-39 2,500,000 2,317,500 California Health Facilities Financing Authority Catholic Healthcare West, Series G 5.250 07-01-23 1,000,000 1,019,170 California Health Facilities Financing Authority Providence Health and Services, Series C 6.500 10-01-33 1,000,000 1,115,080 California Health Facilities Financing Authority Scripps Health, Series A 5.000 11-15-36 1,000,000 904,050 California Infrastructure & Economic Development Bank, California Independent System Operator, Series A 6.250 02-01-39 2,000,000 2,084,680 California Infrastructure & Economic Development Bank, J. David Gladstone Institute Project 5.250 10-01-34 1,000,000 918,110 12 California Tax-Free Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) California Infrastructure & Economic Development Bank, Kaiser Hospital Association, Series A 5.550 08-01-31 $3,000,000 $3,000,960 California Infrastructure & Economic Development Bank, Performing Arts Center 5.000 12-01-27 500,000 503,030 California Pollution Control Financing Authority Waste Management Inc., Series C, AMT (P) 5.125 11-01-23 2,000,000 2,039,880 California State Public Works Board Department of Corrections, Series A (D) 5.000 12-01-19 5,000,000 5,242,650 California State Public Works Board Department of Corrections, Series C 5.500 06-01-18 5,000,000 5,307,250 California State Public Works Board Trustees California State University, Series D 6.250 04-01-34 2,000,000 2,087,780 California State University Revenue College and University Revenue, Series A 5.250 11-01-34 1,000,000 1,005,100 California Statewide Communities Development Authority, American Baptist Homes West 6.250 10-01-39 2,000,000 1,953,120 California Statewide Communities Development Authority, Senior Living of Southern California 7.250 11-15-41 1,700,000 1,795,438 California Statewide Communities Development Authority, Thomas Jefferson School of Law, Series A (S) 7.250 10-01-38 2,000,000 2,021,760 California Statewide Communities Development Authority University of California — Irvine 5.750 05-15-32 1,230,000 1,187,873 California Statewide Financing Authority Tobacco Settlement, Series A 6.000 05-01-37 2,500,000 1,921,300 California Statewide Financing Authority Tobacco Settlement, Series B 6.000 05-01-37 4,000,000 3,074,080 Capistrano Unified School District No. 90-2 Talega 6.000 09-01-33 750,000 729,293 Capistrano Unified School District No. 90-2 Talega 5.875 09-01-23 500,000 505,340 Center Unified School District, Series C (D) Zero 09-01-16 2,145,000 1,756,991 Chula Vista Redevelopment Agency, Series B 5.250 10-01-27 1,250,000 1,022,113 Cloverdale Community Development Agency 5.500 09-01-38 3,000,000 2,246,430 Contra Costa County Public Financing Authority, Series A (D) 5.000 06-01-28 1,230,000 1,201,107 Corona Community Facilities District No. 97-2 5.875 09-01-23 1,095,000 1,095,361 East Side Union High School District-Santa Clara County (D) 5.250 09-01-24 2,500,000 2,770,675 Folsom Public Financing Authority, Series B 5.125 09-01-26 1,000,000 917,960 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls Zero 01-15-25 6,615,000 2,458,332 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls Zero 01-15-36 30,000,000 4,452,600 Fresno Sewer Revenue, Series A-1 (D) 5.250 09-01-19 1,000,000 1,122,640 Fullerton Community Facilities District No: 1 6.200 09-01-32 1,000,000 1,014,760 Golden State Tobacco Securitization Corp. Escrowed to Maturity, Series 2003 A-1 6.250 06-01-33 2,185,000 2,367,251 See notes to financial statements Annual report | California Tax-Free Income Fund 13 Maturity Rate (%) date Par value Value California (continued) Golden State Tobacco Securitization Corp. Series A (D) 5.000 06-01-35 $10,000,000 $8,713,800 Inglewood Unified School District (D) 5.250 10-15-26 5,000,000 5,305,050 Irvine Mobile Home Park Revenue Meadow Mobile Home Park, Series A 5.700 03-01-28 3,975,000 3,641,498 Kern County, Capital Improvements Project, Series A (D) 5.750 08-01-35 1,000,000 1,032,420 Laguna-Salada Union School District, Series C (D) Zero 08-01-26 1,000,000 416,450 Lancaster School District School Improvements (D) Zero 04-01-19 1,730,000 1,228,802 Lancaster School District School Improvements (D) Zero 04-01-22 1,380,000 773,407 Lee Lake Water District Community Facilities District No: 2 Montecito Ranch 6.125 09-01-27 1,200,000 1,152,780 Long Beach Harbor Revenue, Series A, AMT (D) 6.000 05-15-18 2,660,000 3,120,739 Long Beach Special Tax Community Community Facilities, District 6 6.250 10-01-26 2,500,000 2,397,550 Los Angeles Community College District 2008 Election, Series A 6.000 08-01-33 4,000,000 4,385,920 Los Angeles Community Facilities District No. 3 Cascades Business Park 6.400 09-01-22 655,000 656,297 M-S-R Energy Authority Natural Gas Revenue, Series B 6.500 11-01-39 2,500,000 2,705,350 Modesto Community Facilities District No: 4-1 5.100 09-01-26 3,000,000 2,540,430 New Haven Unified School District, Series B (D) Zero 08-01-22 14,200,000 7,572,008 Northern California Power Agency California — Oregon Transportation Project, Series A (D) 7.000 05-01-13 70,000 74,949 Orange County Improvement Bond Act 1915, Series B 5.750 09-02-33 1,570,000 1,516,369 Oxnard Community Facilities District: No. 3 Seabridge 5.000 09-01-35 1,490,000 1,155,853 Paramount Unified School District, Series B (D) Zero 09-01-25 4,735,000 2,002,053 Pasadena California Certificates Participation Refunding Old Pasadena Parking Facility Project 6.250 01-01-18 700,000 809,032 Rancho Santa Fe Community Services District No: 01 6.700 09-01-30 1,000,000 993,450 Ripon Redevelopment Agency Ripon Community Redevelopment Project (D) 4.750 11-01-36 1,565,000 1,179,337 Riverside County Asset Leasing Corp. Health, Hospital & Nursing Home Improvements, Series A 6.500 06-01-12 685,000 697,419 San Bernardino County Capital Facilities Project, Escrowed to Maturity, Series B 6.875 08-01-24 350,000 468,090 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08-01-17 7,855,000 8,183,889 San Bruno Park School District School Improvements, Series B (D) Zero 08-01-21 1,015,000 598,840 San Diego Public Facilities Financing Authority Lease Revenue 5.250 03-01-40 1,000,000 906,600 14 California Tax-Free Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) San Diego Redevelopment Agency City Heights, Series A 5.800 09-01-28 $1,395,000 $1,283,595 San Diego Redevelopment Agency City Heights, Series A 5.750 09-01-23 1,000,000 967,490 San Diego Redevelopment Agency Public Improvements, Series B Zero 09-01-17 1,600,000 1,134,320 San Diego Redevelopment Agency Public Improvements, Series B Zero 09-01-18 1,700,000 1,112,123 San Diego Unified School District, Election of 1998, Series A (D) Zero 07-01-21 2,500,000 1,526,900 San Francisco City & County Redevelopment Agency Community Facilities, District No. 6, Series A 6.000 08-01-25 2,500,000 2,495,025 San Francisco City & County Redevelopment Agency Department of General Services Lease, No. 6, Mission Bay South, Series A 5.150 08-01-35 1,250,000 991,925 San Francisco City & County Redevelopment Agency, Mission Bay South Redevelopment, Series D 7.000 08-01-41 1,000,000 1,020,260 San Francisco City & County Redevelopment Financing Authority, Mission Bay South Redevelopment, Series D 6.625 08-01-39 1,000,000 987,190 San Francisco City & County Redevelopment Financing Authority, San Francisco Redevelopment Projects, Series B 6.625 08-01-39 700,000 716,513 San Francisco State Building Authority, Series A 5.000 10-01-13 1,350,000 1,392,741 San Joaquin County County Administration Building (D) 5.000 11-15-29 2,965,000 2,877,977 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01-01-14 5,000,000 4,862,800 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01-01-22 6,500,000 4,601,805 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.750 01-15-21 5,000,000 4,225,100 San Mateo County Joint Power Authority (D) 5.000 07-01-21 1,815,000 1,908,890 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07-01-19 1,790,000 1,943,385 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07-01-24 10,000,000 10,833,600 Santa Fe Springs Community Development Commission Construction Redevelopment Project, Series A (D) Zero 09-01-20 1,275,000 744,192 Santaluz Community Facilities District No: 2 Improvement Area No. 1 6.375 09-01-30 1,485,000 1,485,876 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11-01-26 2,000,000 1,950,400 State of California (D) 4.750 04-01-29 6,000,000 5,928,540 State of California Public Improvements 5.125 04-01-23 2,000,000 2,069,240 See notes to financial statements Annual report | California Tax-Free Income Fund 15 Maturity Rate (%) date Par value Value California (continued) State of California Recreation Facilities and School Improvements 6.500 04-01-33 $5,000,000 $5,580,250 State of California Water, Utility and Highway Improvements 5.250 03-01-30 2,000,000 2,054,900 Torrance Hospital Revenue Torrance Memorial Medical Center, Series A 5.500 06-01-31 2,000,000 1,957,300 Tuolumne Wind Project Authority Tuolumne County Project, Series A 5.625 01-01-29 1,000,000 1,070,900 Vallejo Sanitation & Flood Control District (D) 5.000 07-01-19 2,139,000 2,193,716 West Covina Redevelopment Agency Fashion Plaza 6.000 09-01-22 3,000,000 3,378,390 Puerto Rico 8.08% Commonwealth of Puerto Rico 6.500 07-01-15 6,000,000 6,684,000 Commonwealth of Puerto Rico, Series A 5.375 07-01-33 1,250,000 1,182,763 Puerto Rico Aqueduct & Sewer Authority Water Revenue (D)(P) 11.227 07-01-11 3,900,000 3,937,908 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A (Zero coupon steps up to 6.125% on 7-1-11) Zero 07-01-24 1,750,000 1,871,573 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series A (D) 5.000 07-01-38 190,000 166,776 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series Z (D) 6.250 07-01-14 3,250,000 3,559,368 Puerto Rico Industrial Tourist Education Medical & Environment Authority, Hospital de la Concepcion 6.500 11-15-20 500,000 506,650 Puerto Rico Sales Tax Financing Authority Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 3,000,000 2,442,690 Par value Value Short-Term Investments 0.88% (Cost $2,232,000) Repurchase Agreement 0.88% Repurchase Agreement with State Street Corp. dated 5-31-11 at 0.010% to be repurchased at $2,232,001 on 6-1-11, collateralized by $1,725,000 Federal Home Loan Mortgage Corp., 6.750% due 3-15-31 (valued at $2,281,313, including interest) $2,232,000 2,232,000 Total investments (Cost $251,435,171) † 98.81% Other assets and liabilities, net 1.19% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. 16 California Tax-Free Income Fund | Annual report See notes to financial statements Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a percentage of total investments Ambac Financial Group, Inc. 3.00% Assured Guarantee Corp. 0.41% Assured Guaranty Municipal Corp. 8.09% California Mortgage Insurance 0.38% Financial Guaranty Insurance Corp. 3.50% National Public Finance Guarantee Corp. 22.41% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 5-31-11, the aggregate cost of investment securities for federal income tax purposes was $249,722,688. Net unrealized depreciation aggregated $710,740, of which $12,246,617 related to appreciated investment securities and $12,957,357 related to depreciated investment securities. The Fund has the following sector composition as of 5-31-11 (as a percentage of total net assets): General Obligation Bonds 18% Revenue Bonds Facilities 20% Transportation 11% Tobacco 11% Education 7% Health Care 7% Water & Sewer 3% Housing 1% Utilities 1% Pollution 1% Other Revenue 18% Short-Term Investments & Other 2% See notes to financial statements Annual report | California Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-11 This Statement of Assets and Liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $251,435,171) $249,011,948 Cash 119 Receivable for fund sharessold 275,439 Interestreceivable 3,682,169 Other receivables and prepaidexpenses 44,153 Totalassets Liabilities Payable for fund sharesrepurchased 354,915 Distributionspayable 395,367 Payable toaffiliates Accounting and legal servicesfees 3,609 Transfer agentfees 14,650 Distribution and servicefees 28,707 Trustees’fees 30,436 Managementfees 118,294 Other liabilities and accruedexpenses 64,531 Totalliabilities Netassets Capital paid-in $254,942,888 Undistributed net investmentincome 171,683 Accumulated net realized loss oninvestments (688,029) Net unrealized appreciation (depreciation) oninvestments (2,423,223) Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($224,017,843 ÷ 22,254,754shares) $10.07 Class B ($2,261,004 ÷ 224,571shares) 1 $10.07 Class C ($25,724,472 ÷ 2,555,561shares) 1 $10.07 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.54 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 18 California Tax-Free Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-11 This Statement of Operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $15,164,315 Expenses Investment management fees (Note4) 1,475,647 Distribution and service fees (Note4) 647,098 Accounting and legal services fees (Note4) 38,167 Transfer agent fees (Note4) 187,149 Trustees’ fees (Note4) 23,773 State registrationfees 18,606 Printing andpostage 14,942 Professionalfees 62,739 Custodianfees 43,643 Registration and filingfees 18,839 Other 15,826 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized loss onInvestments (433,348) Change in net unrealized appreciation (depreciation) ofInvestments (7,360,374) Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Annual report | California Tax-Free Income Fund 19 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-11 5-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $12,617,886 $13,496,068 Net realized gain(loss) (433,348) 246,587 Change in net unrealized appreciation(depreciation) (7,360,374) 16,429,620 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (11,303,196) (12,251,295) ClassB (116,974) (200,255) ClassC (996,182) (816,895) Totaldistributions From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofyear 278,557,145 271,122,129 End ofyear Undistributed net investmentincome 20 California Tax-Free Income Fund | Annual report See notes to financial statements Financial highlights The Financial Highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.49 0.50 0.36 0.47 0.47 0.49 Net realized and unrealized gain (loss) oninvestments (0.26) 0.61 (0.65) (0.25) (0.32) (0.15) Total from investmentoperations Lessdistributions From net investmentincome (0.48) (0.49) (0.36) (0.46) (0.47) (0.49) From net realizedgain — — (0.01) (0.01) — — Totaldistributions Net asset value, end ofyear Total return (%) 3 4 4 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $224 $250 $248 $294 $304 $296 Ratios (as a percentage of average net assets): Expenses beforereductions 0.86 0.85 0.91 0.81 0.81 0.82 Expenses net of feewaivers 0.86 0.85 0.91 0.81 0.81 0.82 Net investmentincome 4.79 4.97 5.10 7 4.45 4.33 4.53 Portfolio turnover (%) 2 9 26 22 41 33 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 7 Annualized. See notes to financial statements Annual report | California Tax-Free Income Fund 21 CLASS B SHARES Periodended 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.40 0.41 0.30 0.38 0.38 0.40 Net realized and unrealized gain (loss) oninvestments (0.26) 0.61 (0.65) (0.25) (0.32) (0.15) Total from investmentoperations Lessdistributions From net investmentincome (0.39) (0.40) (0.30) (0.37) (0.38) (0.40) From net realizedgain — — (0.01) (0.01) — — Totaldistributions Net asset value, end ofyear Total return (%) 3 4 4 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $2 $4 $7 $10 $15 $24 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 1.70 1.76 1.66 1.66 1.67 Expenses net of feewaivers 1.71 1.70 1.76 1.66 1.66 1.67 Net investmentincome 3.92 4.12 4.25 7 3.59 3.47 3.68 Portfolio turnover (%) 2 9 26 22 41 33 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 7 Annualized. CLASS C SHARES Periodended 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.40 0.41 0.30 0.38 0.37 0.40 Net realized and unrealized gain (loss) oninvestments (0.26) 0.61 (0.65) (0.25) (0.31) (0.15) Total from investmentoperations Lessdistributions From net investmentincome (0.39) (0.40) (0.30) (0.37) (0.38) (0.40) From net realizedgain — — (0.01) (0.01) — — Totaldistributions Net asset value, end ofyear Total return (%) 3 4 4 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $26 $25 $17 $14 $10 $8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 1.70 1.76 1.66 1.66 1.67 Expenses net of feewaivers 1.71 1.70 1.76 1.66 1.66 1.67 Net investmentincome 3.95 4.11 4.22 6 3.60 3.47 3.68 Portfolio turnover (%) 2 9 26 22 41 33 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 22 California Tax-Free Income Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock California Tax-Free Income Fund (the Fund) is a non-diversified open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income, consistent with preservation of capital, that is exempt from federal and California personal income taxes. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the NewYork Stock Exchange (NYSE), normally at 4:00 P
